DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the electric wire” (claim 1, line 2) lacks proper antecedent basis.
Whether or not the recite: ”an electric wire” (claim 1, lines 3-4) as same as that as previous cited in line 2 above? 
Whether or not “a cutting device “ (claim 1, line 5); “a crimping  device” (claim 1, line 13) is/are parts of the claimed terminal crimping device or not,  the scope of the claims clearly directed to “terminal crimping device” and the body of the claim recites a number of devices other than the one that represented in line 1 which made scope of the claim unclear.   In formulate the rejection on the merits the examiner presumes that claims solely directed to” the terminal crimping device” and claims will be rejected accordingly.
It is suggested the use of “ a cutter “ instead of  “a cutting device “ (claim 1, line 5);  and a “crimper “ instead of “a crimping  device” (claim 1, line 13).
“comprising” (claim 2, line 2) should be updated to:-- “further comprising”--.
“the orientation”(claim 2, line 3); “the crimping”(claim 2, lines 3-4);”the grasp electric wire
“wherein the electric wire has a core wire and a covering body for insulating the core wire”(claim 3, line 2) not positive structure limitation, since it directed to an outside wire structures which does not further limit the claimed device. 
“comprising” (claim 4, line 7) should be changed to:--” the cable carrier further comprising”--
“the take out position”(claim 4, lines 5-6, and lines 10-11) lacks proper antecedent basis.
“the cable transport device” (claim 5, line 8) lacks proper antecedent basis.
“the retainer installation unit”(claim 6, lines 7-8) lacks proper antecedent basis.
“wherein the electric cable has a plurality of electric wires”(claim 7, lines 2-3) not positive structure limitation, since it directed to an outside wire structures which does not further limit the claimed device. 
Regarding claims 1-7; the phrase(s) "configured to” (claim 1, line 14; claim 2, line 8; claim 3, line 11; claim 4, line 2; claim 5, lines 2, 6; claim 7, line 4, and  “capable of,"(claim 6, line 2) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d).  The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Going further, it has been held that the recitation that an element is "capable of, adapted to, configured to, operable to and/or can" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Appropriate correction is required.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interconnection between the structural elements/features in the body of the claim since claim directed to the terminal crimping device and a list of the structures (e.g., cutting device; terminal carrying unit; cable carrier; crimping device) presented in the body however, no connection between each of the structures limitations as so to make or form a working device.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hattori (JP2014143037).   Alternatively, claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori.
Hattori discloses the claimed terminal crimping device 100, wherein a terminal is crimped to a tip end of the electric wire extending from one end of the sheath of an electric cable with a tubular sheath and an electric wire housed in the sheath, comprising: 
a cutting device 20 configured to cut off a terminal provided on a band-shaped terminal carrier from the terminal carrier (see para 0028 of the translation);
a terminal carrying unit 120 configured to carry a terminal separated from the terminal carrier by the cutting unit to a crimping position (see para. 0029 of the translation); 
a cable carrier 21/22 for carrying the electric cable to the crimping position (; and 
a crimping device 130 provided at the crimping position, configured to crimp the terminal carried to the crimping position by the terminal carrying unit to the tip end of the electric wire of the electric cable carried to the crimping position by the cable carrying unit (para. 0030 of the translation).
	Therefore, the above limitation is met by the above reference. 
	Note that the phrases “configured to” (see claim 1, lines 5, 8, 14) is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d).  The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions.  If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt